DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the limitations “An apparatus for disruption of tissue comprising” and “the optical waveguide being configured to transmit the pulsed laser radiation for causing disruption of a target tissue” lacks sufficient written description to claim the genus of tissue.  The original disclosure only mentions tissues other than cataracts lens tissue once in paragraph [00027]: “The on-contact tissue disruption of the current disclosure is not limited to lens tissue and can be applied to all tissue types.”  The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A "representative number of species" means that the species which are adequately described are representative of the entire genus. See MPEP § 2163 II(A)(3)(ii).  In the instant case, cataracts tissue is not representative of the entire genus of tissues.  The genus of tissues contains a gamut of properties such that laser radiation of different wavelength, pulse duration, repetition rate, etc. would affect each tissue differently.  The applicant’s specification references WO 2016041086A1 for cataracts tissue radiation parameters but does not provide radiation parameters for other tissues.
Claims 2-13 are rejected due to their dependence on claim 1 which lacks sufficient written description.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6-7, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hohla et al. (US 2009/0171326), of record, in view of Kuehnert et al. (US 2014/0052113), of record.

[Claims 1-2] Hohla discloses an apparatus for disruption of cataracts in lens tissue (treatment of an eye suffering of a cataract) [par. 0006] comprising:
a housing (handle unit, Fig. 6 #615); 
a source of pulsed laser radiation (laser, Fig. 6 #601, continuous or pulsed) [par. 0020]; 
an optical waveguide (optical fiber, Fig. 6 #604, including a tip, Fig. 6 #613) at least partially housed within the housing, the optical waveguide including a flexible optical fiber, the optical waveguide being configured to transmit the pulsed laser radiation for causing disruption of cataracts, the optical waveguide being coupleable to the source of pulsed laser radiation at a proximal end of the optical waveguide to receive the pulsed laser radiation from the source of pulsed laser radiation [par. 0111]; and 
a driving mechanism (electric motor, not shown) coupled to the optical waveguide for controllably changing the position of the optical waveguide relative to a distal end of the housing [par. 0119], the driving mechanism controlled by a control system (central control unit, Fig. 6 #603) to position the optical fiber as a function of a vacuum pressure and a flow rate of aspiration and irrigation channels of the apparatus (the central control unit is software based, includes a user interface, Fig. 6 #602, and controls a pump, Fig. 6 #607, for a suction line, valves for the pump and fluid containers, Fig. 6 #610, 612, and the electric motor; therefore, the control unit is capable of controlling the driving mechanism based on the flow rate of aspiration and irrigation channels) [pars. 0110, 0113, 0119].
Hohla does not disclose at least one of a flow rate sensor or pressure sensor positioned within aspiration and irrigation channels and coupled to the control system.
Kuehnert disclose an analogous phacoemulsification system for treating cataract tissue comprising a control system (control device, #12), optical waveguide (optical fiber) coupled to at least one of a pressure sensor or flow sensor (measurement device, #8, for determining current irrigation and aspiration pressure) within aspiration (aspiration canal, #6) and irrigation channels (irrigation canal, #7), and a driving mechanism (drive) controlled by the control system to position the optical waveguide in response to a vacuum pressure or flow rate (It is also possible to control advancing and withdrawing the optical fiber automatically.  If a blockage is detected by means of the change in the pressure ratios at the irrigation and/or the aspiration canal, a control signal is generated, which causes a drive to advance the optical fiber.) [pars. 0034, 0047, 0053, 0069].
It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the apparatus taught by Hohla to include pressure and/or flow sensors connected to a control system as taught by Kuehnert in order to automate positioning of the optical waveguide based on pressure and/or flow ratios in order to compensate for a blockage or improve the effectiveness of laser treatments by automatically adjusting parameters based on pressure/flow.

[Claim 6] Hohla discloses the driving mechanism is controlled by the control system (central control unit, Fig. 6 #603) to oscillate the optical fiber longitudinally within the housing (electric motor moves the fiber longitudinally as indicated by arrows in Figure 6) [par. 0119].

[Claim 7] Hohla discloses a pulse rate of the laser radiation is modulated by a selected lower frequency, thereby enabling higher laser power balanced with lower vacuum rates (parameters like intensity, wavelength, duration, and fluid flow may be controlled) [Hohla: par. 0129].  Kuehnert discloses the pressure ratios are recorded by means of the measurement device, and, where there is increasing pressure, the ablating laser device is adjusted such that laser radiation is only emitted until the pressure ratios have again reached a predefined reference value.  It would have been obvious to one of ordinary skill in the art before the effective filing date to lower the frequency of the pulse rate in order to reduce the duration of higher power laser pulses thereby reducing thermal effects and requiring lower vacuum rates.

[Claim 9] Hohla discloses a distal end of the flexible optical fiber (tip, Fig. 6 #613) is curved, tapered or angled (the optical fiber may be angled as shown by the arrows in Figure 6 to control the spread of light) [pars. 0116, 1034].


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hohla et al. (US 2009/0171326) in view of Kuehnert et al. (US 2014/0052113) as applied to claim 1 above, and further in view of Berlin (US 2002/0013572), of record.

[Claims 3-4] Hohla in view of Kuehnert discloses an optical fiber but does not disclose a sensor configured to sense contact between the optical fiber and tissue.
Berlin discloses an analogous light delivery system (Fig. 4 #21) comprising a sensor (microswitch or photoacoustic sensor) configured to sense contact between the optical fiber and tissue [pars. 0057, 0062].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Hohla in view of Kuehnert to include a microswitch or photoacoustic sensor, as taught by Berlin, in order to determine whether the optical fiber is in contact with a tissue target.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hohla et al. (US 2009/0171326) in view of Kuehnert et al. (US 2014/0052113) as applied to claim 1 above, and further in view of Ogura (US 2003/0003594).

[Claim 5] Hohla in view of Kuehnert discloses the driving mechanism for positioning the optical fiber but does not disclose an encoder to sense a position of the optical fiber.
Ogura discloses a linear encoder for detecting a distal end of an optical fiber [par. 0273].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Hohla in view of Kuehnert to include a linear encoder, as taught by Ogura, in order to detect the linear position of the optical fiber with respect to the housing. 


Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hohla et al. (US 2009/0171326) in view of Kuehnert et al. (US 2014/0052113) as applied to claim 1 above, and further in view of Anderson (“Sapphire Optical Fibers Better Than Silica Fibers?” August 14, 2012).

[Claims 8, 10] Hohla in view of Kuehnert discloses an optical fiber for transmitting different wavelengths including UV but does not disclose the optical fiber is made of a material selected from: sapphire, diamond, ZBLAN, or YAG or the optical fiber is made from an infrared-transmitting optical material.
Anderson discloses sapphire optical fibers that transmit wavelengths in the UV through infrared spectrum [page 2, last paragraph].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Hohla in view Kuehnert to use a sapphire optical fiber, as taught by Anderson, in order to predictably treat a variety wavelengths include UV though the fiber.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hohla et al. (US 2009/0171326) in view of Kuehnert et al. (US 2014/0052113) as applied to claim 1 above, and further in view of Eckhouse et al. (US 6,471,692).

[Claim 11] Hohla in view of Kuehnert discloses the driving mechanism but does not disclose the driving mechanism is a linear motor, a linear translation mechanism driven by a rotating motor, or a voice-coil actuator.
Eckhouse discloses an analogous apparatus for positioning an optical waveguide comprising an optical fiber (Fig. 3 #14) in both lateral (arrow, #56) and longitudinal directions (arrow, #62).  A linear motor connected to the proximal end of the optical fiber longitudinally adjusts the position of the optical fiber [col. 6, lines 12-31].
It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the motor taught by Hohla in view of Kuehnert to include a linear motor as taught by Eckhouse in order to position the optical waveguide longitudinally with respect to the distal end of the housing.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hohla et al. (US 2009/0171326) in view of Kuehnert et al. (US 2014/0052113) as applied to claim 1 above, and further in view of Cao (US 2006/0064080).

[Claim 12] Hohla in view of Kuehnert discloses the housing and optical fiber but does not disclose the housing comprises a re-useable laser delivery portion through which the optical fiber extends, and a detachable tip handle from which a fiber optic tip extends, the detachable tip handle being releasably securable to the re-useable laser delivery portion.
Cao discloses an analogous laser system useful in medicine that includes a removable fiber module that avoids damage to optical fiber (Fig. 6A #603) [abstract] comprising a re-useable laser delivery portion through which the optical fiber extends (hand piece, Fig. 6a #601, includes a channel, Fig. 6a #602, to guide the fiber), and a detachable tip handle (laser tip, Fig. 6a #606) from which a fiber optic tip extends (distal end of the optical fiber), the detachable tip handle being releasably securable to the re-useable laser delivery portion (via a connector, Fig. 6a #604) [par. 0053].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus rendered obvious by Hohla in view of Kuehnert to include a detachable laser tip detachably connected to the housing (handle unit) as taught by Cao in order to avoid damage to the optical fiber by enabling the use of a variety of tips with properties appropriate for the intended procedure e.g. limited angular range.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hohla et al. (US 2009/0171326) in view of Kuehnert et al. (US 2014/0052113) and Cao (US 2006/0064080) as applied to claim 12 above, and further in view of Vo-Dinh (US 5,864,397).

[Claim 13]  Hohla in view of Kuehnert and Cao renders obvious the optical fiber having a distal end but does not disclose a distal end with a fiber connector, and the fiber optic tip has a proximal end that couples with the fiber connector.  
However, Vo-Dinh discloses an analagous light transmission probe directed to the problem of avoiding cross-contamination (i.e. reusability of the remainder of the device) by providing a disposable tip comprising an optical fiber (Fig. 7 #30) having a distal end positioned within a fiber connector (tubular coupling, Fig. 7 #116) such that the optical fiber couples with a proximal end of a fiber optic tip (disposable tip cap, Fig. 7 #110, 112, made of optical fiber material with an end that has a tapered shape) [col. 6, lines 43-52]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device rendered obvious by Hohla in view of Kuehnert and Cao to include a fiber optic connector and separate fiber optic tip within the disposable tip as taught by Vo-Dinh in order to prevent cross-contamination of the optical fiber within the housing (handle).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,925,769. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference between the claims (found within respective claim 1’s) is the intended use of disrupting “cataracts in lens tissue” in the patent versus disrupting “tissue” in the application.  The narrower limitation of the patent anticipates the broader limitation of tissue in the application.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        21 June 2022